 
 
I 
108th CONGRESS 2d Session 
H. R. 5182 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Thompson of Mississippi (for himself, Mr. Turner of Texas, Mrs. Christensen, Ms. McCarthy of Missouri, Ms. Jackson-Lee of Texas, Ms. Norton, and Mr. Meek of Florida) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Homeland Security Act of 2002 to clarify the mission and responsibilities of the Department of Homeland Security with respect to the protection of civil rights and civil liberties, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Homeland Security Civil Rights and Civil Liberties Protection Act of 2004.  
2.Mission of Department of Homeland SecuritySection 101(b)(1) of the Homeland Security Act of 2002 (6 U.S.C. 111(b)(1)) is amended— 
(1)in subparagraph (F), by striking and after the semicolon; 
(2)by redesignating subparagraph (G) as subparagraph (H); and 
(3)by inserting after subparagraph (F) the following: 
 
(G)ensure that the civil rights and civil liberties of persons are not diminished by efforts, activities, and programs aimed at securing the homeland; and. 
3.Officer for civil rights and civil libertiesSection 705(a) of the Homeland Security Act of 2002 (6 U.S.C. 345(a)) is amended— 
(1)in the matter preceding paragraph (1), by inserting report directly to the Secretary and shall after who shall; 
(2)in paragraph (1)– 
(A)by striking alleging and inserting concerning; 
(B)by striking racial and ethnic; 
(C)by inserting on the basis of race, ethnicity, or religion, after profiling; and 
(D)by striking and after the semicolon at the end; 
(3)in paragraph (2), by striking the period at the end and inserting a semicolon; and 
(4)by adding at the end the following: 
 
(3)assist the Secretary, directorates, and offices of the Department to develop, implement, and periodically review Department policies and procedures to ensure that the protection of civil rights and civil liberties is appropriately incorporated into Department programs and activities; 
(4)oversee compliance with constitutional, statutory, regulatory, policy, and other requirements relating to the civil rights and civil liberties of individuals affected by the programs and activities of the Department; 
(5)coordinate with the official appointed under section 222 to ensure that— 
(A)programs, policies, and procedures involving civil rights, civil liberties, and privacy considerations are addressed in an integrated and comprehensive manner; and 
(B)the Congress receives appropriate reports regarding such programs, policies, and procedures; and 
(6)investigate complaints and information indicating possible abuses of civil rights or civil liberties, unless the Inspector General of the Department determines that any such complaint or information should be investigated by the Inspector General.. 
4.Protection of civil rights and civil liberties by Office of Inspector General 
(a)Designation and functions of senior officialThe Homeland Security Act of 2002 (Public Law 107–296) is amended by inserting after section 812 the following: 
 
813.Protection of civil rights and civil liberties by Office of Inspector General 
(a)Designation of senior officialThe Inspector General of the Department of Homeland Security shall designate a senior official within the Office of Inspector General who is a career member of the civil service at the equivalent to the GS–15 level or a career member of the Senior Executive Service, to perform the functions described in subsection (b). 
(b)FunctionsThe senior official designated under subsection (a) shall–— 
(1)coordinate the activities of the Office of Inspector General with respect to investigations of abuses of civil rights or civil liberties; 
(2)receive and review complaints and information from any source alleging abuses of civil rights and civil liberties by employees or officials of the Department of Homeland Security or by employees or officials of independent contractors or grantees of the Department; 
(3)initiate investigations of alleged abuses of civil rights or civil liberties by employees or officials of the Department of Homeland Security or by employees or officials of independent contractors or grantees of the Department; 
(4)ensure that personnel within the Office of Inspector General receive sufficient training to conduct effective civil rights and civil liberties investigations; 
(5)consult with the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security regarding— 
(A)alleged abuses of civil rights or civil liberties; and 
(B)any policy recommendations regarding civil rights and civil liberties that may be founded upon an investigation by the Office of Inspector General; 
(6)provide the Officer for Civil Rights and Civil Liberties with information regarding the outcome of investigations of alleged abuses of civil rights and civil liberties; 
(7)refer civil rights and civil liberties matters that the Inspector General decides not to investigate to the Officer for Civil Rights and Civil Liberties; 
(8)ensure that the Office of the Inspector General publicizes and provides convenient public access to information regarding— 
(A)the procedure to file complaints or comments concerning civil rights and civil liberties matters; and 
(B)the status of investigations initiated in response to public complaints; and 
(9)inform the Officer for Civil Rights and Civil Liberties of any weaknesses, problems, and deficiencies within the Department relating to civil rights or civil liberties.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 812 the following: 
 
 
Sec. 813. Protection of civil rights and civil liberties by Office of Inspector General. 
5.Privacy officerSection 222 of the Homeland Security Act of 2002 (6 U.S.C. 142) is amended— 
(1)in the matter preceding paragraph (1), by inserting , who shall report directly to the Secretary, after in the Department; 
(2)in paragraph (4), by striking and after the semicolon at the end; 
(3)by redesignating paragraph (5) as paragraph (6); and 
(4)by inserting after paragraph (4) the following: 
 
(5)coordinating with the Officer for Civil Rights and Civil Liberties to ensure that— 
(A)programs, policies, and procedures involving civil rights, civil liberties, and privacy considerations are addressed in an integrated and comprehensive manner; and 
(B)the Congress receives appropriate reports on such programs, policies, and procedures; and. 
 
